The State of /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 2, 2013

                                    No. 04-12-00714-CR

                                  Tommy HARDEMAN,
                                      Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                     From the 390th District Court, Travis County, Texas
                            Trial Court No. D-1-DC-12-201869
                             Julie H. Kocurek, Judge Presiding


                                      ORDER
        A supplemental clerk’s record containing the trial court’s judgment nunc pro tunc has
been filed. We reinstate this appeal on the docket of the court.

       We further grant appellant, Tommy Hardeman’s motion for an extension of time to file a
pro se brief in response to the Anders brief filed by court-appointed counsel. We order
appellant’s pro se brief due June 3, 2013.

                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court